Case 7:17-cv-02669-NSR-JCM Document 132 Filed 01/21/20 ‘Page 1 of 1

BARNES
IACCARINO &
SHEPHERD LLP

SLOAN L LRTI

 

4
258 Saw Mill River Road, Elmsford, NY 10523
) Tel: 914.592.1515 | Pax: 914,592,3213

Riccardo laccarino
Wendell V. Shepherd

Michael C. Anderson
Matthew J. Berger*
Danielle M. Carney
Michele Harari

Dana L. Henke
Steven H. Kern
Lauren M. Kugielska*
Giacchino J. Russo

3 Surrey Lane
Hempstead, NY 11550
Tel: 516.483.2990
Fax: 516.483.0566

29 Legion Drive
Bergenfield, NJ 07621
Tel: 201.387.2600
Roy Barnes, Retired

*Also Admitted in NJ

 

 

. January 21, 2020 | |
Planh€' ap \icatrers to cle. Hoe pendiny
moter and actren 1S granted. Plant Ks

Via Fax (914) 390-4179 and by ECF Aavracted +b prev, de the Cert with ow
Hon. Judge Nelson S, Roman Cus hen up dake as to He cleats of Hee

    

 

 

United States District Court ' 29. Charl of
Southern District of New York Voom leu ‘om Mere °C oe Aho mdi
300 Quarropas Street Une Court reguestes ‘ gee >
White Plains, N. Y. 10601. (dec. (32)- SOORDERED: _. a
abe ddan. 222 ye A he
Re: Board of Trustees of Local Union No. 373 et al. v. Mid Orange Mectanical, .
Corp. et al. (17-cv-2669)(NSR\(JCM) HON. NELSONS. ROMAN ~

 

UNITED STATES DISTRICT JUDGE
Dear Honorable Judge Roman:

There is currently before your Honor a Motion to Amend the Complaint and add two
additional defendants (1191 Dolsontown Road, LLC and Mid-Orange Fire Protection Corp.) in
the above-captioned matter. Pursuant to Your Honor’s Order dated December 20, 2019,
Defendant’s Opposition to the Motion was to be served on or before January 17, 2020, and
Plaintiff's Reply was to be served on or before January 31, 2020.

1191 Dolsontown Road, LLC, one of the two entities that Plaintiff seeks to add as
defendants to the above captioned matter, filed for bankruptey (Case No. 19-36870-cgm, U.S.
Bankruptcy Court, SDNY). Accordingly, due to the filing of a petition for Bankruptcy by 1191
Dolsontown Road, LLC, the instant Motion to Amend the Complaint is stayed with respect to
1191 Dolsontown Road, LLC.

 

We will be making a motion to the Bankruptcy Court for relief from the Stay on or before
March 10, 2020. Accordingly, we respectfully request that Plaintiff's pending Motion to Amend
the Complaint be stayed in its entirety. Thank you for your attention and courtesies in this matter.

g Sincerely,
toed |
me Tx : |

a Michele Joy Hararif Esq/

 

 

eo: Honorable Judge McCarthy ( by ECF)
| |, Mark T. Starkman, Esq. (By ECF)

i

@
WF
®

 
